Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (a comma has been inserted to replace the period at the end of the last wherein clause of claim 1; since only one period (at the end of the claim) should exist: 
1. (Currently Amended) A system comprising: a system memory to store instructions and data; and
a system-on-a-chip (SoC) coupled to the system memory, the SoC comprising:
a first processor to process a first type of instructions, the first processor comprising:
a first decoder to decode instructions of a first instruction set architecture, including loop control instructions;
first execution circuitry to execute one or more of the loop control instructions to implement a nested instruction loop comprising an outer loop of instructions and an inner loop of instructions nested within the outer loop of instructions, wherein the outer loop of instructions is to be repeated a first number of times and the inner loop of instructions to be repeated a second number of times,
a plurality of registers to store loop control values to be used by the first execution circuitry to control the nested instruction loop, the loop control values comprising:
a first loop counter value for the inner loop, and a second loop counter value for the outer loop;
wherein, responsive to the one or more loop control instructions, the first execution circuitry to implement the inner loop and the outer loop, based on the first loop counter value and the second loop counter value, respectively;
wherein upon each iteration of the inner loop, the first execution circuitry is to decrement the first loop counter value and wherein upon each iteration of the outer loop the execution circuitry is to decrement the outer loop counter value; and
wherein a current iteration of the inner loop or outer loop is to end when the first loop counter value or second loop counter value, respectively, reaches a minimum value[.],
a second processor to execute instructions of a second instruction set
architecture different from the first instruction set architecture, the second processor comprising a second decoder to decode the instructions of the second instruction set architecture and second execution circuitry to execute the instructions of the second instruction set architecture;
a third processor to execute graphics instructions of a third instruction set architecture different from the first and second instruction set architectures;
a system-level cache to be shared between the first processor, the second processor, and the third processor;
an integrated memory controller to couple the first processor, the second processor, and the third processor to the system memory; and
a network processor coupled to the first processor, the second processor, and the third processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193